   Case: 4:21-cv-00808-SRW Doc. #: 6 Filed: 07/27/21 Page: 1 of 2 PageID #: 48




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 DARNELL W. MOON,                                  )
                                                   )
                 Plaintiff,                        )
                                                   )
          V.                                       )         No. 4:21-cv-00808-SRW
                                                   )
 ANTHONY J. DEBRE, et al.,                         )
                                                   )
                 Defendants,                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Darnell Moon's motion to dismiss his case,

which has been construed as a notice of dismissal pursuant to Fed. R. Civ. P. 41(a). (Docket No.

5). In the motion, plaintiff states that this lawsuit was not supposed to be opened in this Court, but

rather in the 22 nd Judicial Circuit Court of St. Louis City. Having reviewed the motion, the Court

finds that it should be granted. Therefore this action will be dismissed without prejudice. This

dismissal will not count as a "strike" under 28 U.S.C. § 1915(g). All additional pending motions

will be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for voluntary dismissal (Docket No.

5) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs motions for leave to proceed in forma

pauperis (Docket No. 2) and for service at government expense (Docket No. 3) are DENIED AS

MOOT.
   Case: 4:21-cv-00808-SRW Doc. #: 6 Filed: 07/27/21 Page: 2 of 2 PageID #: 49




       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 7.. 7 ft day of   ..::f ... I ,,1         ,   2021.


                                                      STEPH~~~,
                                                      SENIOR UNITED STATES DISTRICT JUDGE




                                                      2
